Citation Nr: 0524952	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left wrist.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  He had an additional period of active military 
service from April 1956 to April 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's claim 
for an evaluation in excess of 10 percent for the residuals 
of a fractured left wrist.  The veteran perfected a timely 
appeal of this determination.

When this case was initially before the Board in December 
2002, the Board denied the veteran's application for an 
increased rating in excess of 10 percent for residuals of a 
fractured left wrist.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in an April 2004 order, the Court granted 
a joint motion by the VA Secretary and the veteran to remand 
this matter for additional development and adjudication.  

In November 2004, when this matter was again before the 
Board, the matter was remanded for further development and 
adjudication in accordance with the terms of the joint motion 
between veteran and the VA Secretary.  This having been 
completed, the case is again before the Board.


FINDINGS OF FACT

The veteran's residuals of a fractured left wrist are 
manifested by intermittent mild pain of short duration and 
slight, if at all, limitation of motion; the veteran's left 
wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fractured left wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5215 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in August 2001 
and May 2005, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim for an 
increased evaluation in his service-connected disability, as 
well as the types of evidence VA would assist him in 
obtaining.  Specifically, the appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence showing that his service-connected disability had 
worsened since VA last evaluated his claim..  The appellant 
was informed that this evidence could consist of a statement 
from his doctor, including the physical and clinical 
findings, the results of laboratory test and x-rays, and 
statements from other people who would be able to describe 
how his disability had become worse.  The veteran was also 
informed that he should send evidence to VA as soon as 
possible. 

By way of a November 2001 rating decision, a January 2002 
Statement of the Case, and a March 2005 Supplemental 
Statement of the Case, the RO advised the veteran of the 
basic law and regulations governing his claim, and the basis 
for the decisions regarding his claim.  These documents, as 
well as the RO's August 2001 and May 2005 letters, also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's service records, 
post-service medical treatment records, VA examination 
reports, and statements submitted by the veteran in support 
of his claim.  In this regard, the Board notes that the 
veteran has been afforded two VA examinations in connection 
with his claim, the latest of which was ordered as a result 
of a previous remand of this case.  Here, the Board finds 
that VA undertook reasonable development with respect to the 
veteran's claim and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increased rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's service-connected left wrist 
disability is currently evaluated under Diagnostic Code 5215 
for limitation of motion of the wrist.  Under this Code, a 
maximum 10 percent evaluation for both minor and major 
(dominant) hands is available where palmar flexion is limited 
in line with the forearm, or where dorsiflexion is less than 
15 degrees.  The Board notes that dorsiflexion of the wrist 
to 70 degrees and palmar flexion to 80 degrees is considered 
full range of motion.  See 38 C.F.R. § 4.71a, Plate II.  In 
addition, higher evaluations are available under Diagnostic 
Code 5214, but require ankylosis of the wrist.  

The veteran contends that a higher disability rating is 
warranted in his case because his current 10 percent rating 
does not adequately reflect the severity of his residuals of 
a fractured left wrist.

In this case the veteran was examined on two occasions in 
connection with his claim for a higher evaluation.  The first 
examination took place in September 2001.  During this 
examination, the veteran reported that he suffers 
intermittent pains in the wrist joint with present flares 
recurring two to three times per month lasting only a few 
minutes.  He noted that his wrist is aggravated primarily by 
heavy lifting.  He also noted that he did not require 
medication or treatment.  Upon examination, the veteran was 
noted to have very mild pain of short duration with no 
appreciable interference.  There was no swelling, tenderness 
or pain on motion.  The examiner noted only minimal 
limitation of motion, with palmar flexion of 70 degrees, 
dorsiflexion of 60 degrees, and with ulnar and radial 
deviation normal at 45 degrees and 20 degrees.  Dexterity and 
grip strength were normal and there was no limitation of 
motion in any joints of the left hand.  

In January 2005, the veteran was again examined in connection 
with his claim.  The examiner noted that the veteran's claims 
file was available and reviewed in connection with his 
examination.  The veteran described intermittent pain, 
generally before the end of the day, some stiffness, very 
rare swelling, no heat or redness, and no real problems doing 
things.  The veteran was noted to take over-the-counter 
medication for pain, but noted no flare-ups in his condition.  
He also has a splint that he uses on occasion when his arm 
begins to ache.  No episodes of dislocation or subluxation 
were noted and no arthritis was indicated.  The veteran 
stated that the only problem he has with his left wrist is 
when he does prolonged lifting or heavy work, otherwise he 
has no problems with his activities of daily living or light 
chores. Upon examination, the veteran's left wrist appeared 
normal, with no redness, swelling or tenderness.  The veteran 
could dorsiflex to 70 degrees and flex to 80 degrees with 
minimal discomfort for the final five or six degrees.  He 
could radial deviate about 35 degrees and ulnar deviate about 
45 degrees, again with minimal discomfort and no real pain.  
Strength in the hand a wrist was noted to be normal.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 10 percent disabling under Diagnostic Code 5215 is 
not warranted.  In this regard, the Board notes that the 
veteran has essentially normal range of motion in his left 
wrist and very little in the way of pain or discomfort.  In 
addition, because a 10 percent evaluation is the maximum 
evaluation available under Diagnostic Code 5215, a rating in 
excess of 10 percent is not available.  And because the 
maximum rating has been awarded for limitation of motion 
under Diagnostic Code 5215, no additional higher evaluation 
is warranted due to pain, as discussed in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
See Johnston v Brown, 10 Vet. App. 80 (1997).  And finally, 
the Board notes that the veteran's left wrist is not 
ankylosed.  A higher evaluation under Diagnostic Code 5214 is 
therefore unavailable.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's disability, so as to 
warrant referral to the RO for consideration of an assignment 
of higher evaluations on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
veteran's disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  In addition, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured left wrist is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


